DETAILED ACTION
This office action is in response to an Amendment/Req. Reconsideration-After Non-Final Rejection filed December 18, 2020.
Claims 1, 8, and 11-12, 15, and 18 have been amended.  Claims 2-3, 9-10, 16-17, and 21  have been canceled.   Claim 22 is new.  Thus claims 1, 4-8, 11-15, 18-20, and 22 have been examined.
The objections and rejections from the prior correspondence that are no restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4-8, 11-15, 18-20, and 22 are rejected under U.S.C. 102 (a)(1) as being rejected by Bensberg (Bensberg et al., US 2015/0242400 A1) in view of Ma (Ma et al., US 2015/0347470 A1).
Regarding claim 1,  A computer-implemented method comprising (Bensberg [0058] embodied in systems, apparatus, methods and/or articles’): 
allocating, in an in-memory database in which pages are loaded into memory (Bensberg [0037] ‘pages can refer to pages of a table stored in memory of an in-memory database’) 
and having associated physical disk storage (Bensberg Fig. 1, element 114 storage, and [0037] ‘forming part of the data storage application 104.’ where Data storage Application manages writing data to Storage 114),
 a provisional page (Bensberg [0031] ‘log entries’ where write date that become part of log entries are an example of a provisional page.   See also Bensberg [0030] that shows the log entries are first stored in memory and then writing to disk.) in the memory of the in-memory database to be filled with data (Bensberg [0037]) 
during a pre-critical phase of a savepoint (Bensberg [0030] ‘the persistence interface 202 invokes the logger 244.  In addition, the logger 244 provides an interface that allows stored (e.g. in-memory stored, etc.) to directly add log entries into a log queue.  The logger interface also provides methods to request that log entries is in the in-memory log queue are flushed to disk.’, where data stored in the in-memory log queue before being flushed to disk is an example of pre-critical phase of the savepoint.    See Bensberg [0028] that shows unfinished/ uncommitted transactions may not be lost and Bensberg [0033] that discloses that a commit operation is not considered successfully finished until the entries are flushed to disk.  Thus critical data is data that may not be lost, and pre-critical data is data that may be lost.  Data that may be lost is pre-critical.), 
the allocating comprising allocating an initial logical page number (Bensberg [0036] that discloses that when a new version of a record is created, both the old version and the new version will be kept until a commit is executed.  See also Bensberg [0026] that discloses data units of the data storage application 104 can be transiently stored in a persistence layer 112, which can write the data in the form of storage pages, to one or more storages 114 and 
a corresponding page control block, and a handle to the provisional page ; filling the provisional page with data (Bensberg [0022] ‘Data units of the data storage application 104 can be transiently stored in a persistence layer 112 (e.g. a page buffer)’.  See also Bensberg [0024] that discloses the page buffer consists of one or more logical pages, and the data units are an example of the corresponding page control block that are filled with the data to be written where the data is received from (Bensberg [0021]) data storage application 104.) comprising deltas (Bensberg [0027] ‘committed changes may not yet be written to disk when a writing transaction is finished. After a system crash, changes made by transactions that were not finished can be rolled back’.  Thus the log data written represents data changed since a given period of time, thus represent a delta from that time); 
passing the page handle (Bensberg [0036] and [0037] that show the pages of the page buffer may be stored using multi-version concurrent control (MVCC) which contains a unique, monotonically-increasing identifier (RowID) along with additional table parameters to uniquely identify the newly logged data.  This uniquely identifying data is an example of a page handle. ); 
registering, in response to the passing of the page handle, the provisional page after the provisional page has been filled with data and during a critical phase of the savepoint (Bensberg [0042] ‘an INSERT statement which is processed in an insert stack of the database.’, thus the data is logged during the insert processes, which is an example of a critical phase of the savepoint since Bensberg [0042] it is the insert step that ensures that the data is logged to prevent data loss in case of crashes, to ensure recoverability etc..   Note that inserting, is an 
wherein: consistent changes in the database are not required for the provisional page prior to the registering (Bensberg [0027] ‘Writing data to the storage 114 need not be synchronized with the end of the writing transaction. ’ where data that is not synchronized is an example of a case where consistent changes in the database are not required.); 
registering of the provisional page comprises: assigning the provisional page with a new logical page number that differs from the initial logical page number ( Bensberg [0036] that discloses that when a new version of a record is created, both the old version and the new version will be kept until a commit is executed.  See also Bensberg [0024] to [0026] that discloses data units of the data storage application 104 can be transiently stored in a persistence layer 112, which can write the data in the form of storage pages  to one or more storages 114 and Bensberg [0024] that discloses the persistence layer 112 stores one or more logical pages.   Thus when the new record is created and a new version of the record is kept along with the old versions, the new record will have a new logical page and the old record will be maintained using the different old logical page until a commit is completed and garbage collection recycles the old virtual page and the new logical page number and the old logical page number are different.. ); and inserting the provisional page into a resource container in a persistence layer of the in-memory databas (Bensberg [0024] ‘A page buffer 204 within the persistence layer 112 can store one or more logical pages 206, and optionally can include shadow pages, active pages, and the like.’ where the persistent layer data structures for storing page buffer data is an example of a resource the converter 240 that maintains a mapping of logical to physical pages for the page buffer, thus using the newly acquired logical page for the first write to this logical page and newly assigned physical page.).  
However, Bensberg does not explicitly disclose that the page is filled before the INSERT command, thus does not explicitly disclose registering, in response to the passing of the page handle, the provisional page after the provisional page has been filled with data and during a critical phase of the savepoint. 
Ma, of a similar field of endeavor, further discloses registering, in response to the passing of the page handle, the provisional page after the provisional page has been filled with data and during a critical phase of the savepoint (Ma [0006] ‘However, existing approaches insert the rows one-by-one and update the indexes for each row in a non-BULK insert mode. For large data loading, using serial inserts can be an inefficient approach.’.   See also Ma Fig. 3, step 314 where a row may be copied into the page,  and if the page is not full, and there are no more rows in the base table, the row placed in the buffer is apply non-bulk insert mode 3.  Thus the data copy of Ma precedes the table updates of the Insert Mode performed at step 332.).
Bensberg and Ma are in a similar field of endeavor as both relate to filling database memory pages efficiently.  Thus it would have been obvious to one of ordinary skill at the time of the claimed invention to incorporate bulk insert mode of Ma, including the ability to apply a non-bulk insert mode if that is more efficient, into the solution of Bensberg.  One would be motivated to do so in order to (Ma [0006]) more efficiently perform common tasks for 
  

Regarding claim 4, The combination of Bensberg and Ma teaches all of the limitations of claim 1 above.  Bensberg further teaches  further comprising: marking the registered provisional page in the resource container as having been modified  (Bensberg [0036] ‘Each row of the database can be associated with a unique, monotonically-increasing identifier (RowID). When a new version of the record is created, this new version can also become a new RowID’, thus a presence of a new RowID is an indication that the provisional page (page buffer) has been modified.   See also Bensberg [0025] that discloses that the page manger 214 and savepoint manager 216 manages consistent/persistent state of the database for restart after a possible crash, thus would use the RowID to manage snapshots.   See also Bensberg [0042] that discloses ‘the new data is written to the delta index, the new rows are referenced in the component which assures that all transactions see the correct data (i.e., multi-version concurrency control/MVCC, etc.).’, thus Bensberg teaches the delta index marks the page buffer as being modified and identifies the modification with the RowID. ).  

Regarding claim 5, The combination of Bensberg and Ma teaches all of the limitations of claim 4 above.  Bensberg further teaches  wherein the marking of the registered page as having been modified causes it to be subsequently flushed to physical disk (Bensberg [0033] 

Regarding claim 6, The combination of Bensberg and Ma teaches all of the limitations of claim 5 above.   Bensberg further teaches wherein a plurality of provisional pages are registered together as part of a single consistent change (Bensberg [0041] discloses a plurality of rows written to a new target table T as a part of a single consistent change ‘This way it is assured that new rows or modification to rows are not lost. An exclusive lock can then, at 345, be acquired on source table S. The replay table can then, at 350, be processed and all logged modifications to source table S can be replayed on target table T.’).  

Regarding claim 7, The combination of Bensberg and Ma teaches all of the limitations of claim 1 above.   Bensberg further teaches wherein a plurality of provisional pages are registered together as part of a single consistent change (Bensberg [0041] discloses a plurality of rows written to a new target table T as a part of a single consistent change ‘This way it is assured that new rows or modification to rows are not lost. An exclusive lock can then, at 345, be acquired on source table S. The replay table can then, at 350, be processed and all logged modifications to source table S can be replayed on target table T.’). .  

Regarding claim 8. A system (Bensberg [0058] embodied in systems, apparatus, methods and/or articles’) comprising: at least one data processor; and memory storing instructions which, when executed by at least one data processor, result in operations comprising (Bensberg [0054] and [0055\ that teaches a processor implementing computer program instructions that may be held in a cache memory ):
The remainder of claim 8 recites limitations similar to claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 11. The combination of Bensberg and Ma teaches all of the limitations of claim 8 above (Note that the claim as written depends on now deleted claim 9, thus examiner has interpreted this claim as being dependent on claim 8).. 
The remainder of claim 11 recites limitations similar to claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 12.  The combination of Bensberg and ma teaches all of the limitations of claim 11 above. 
The remainder of claim 12 recites limitations similar to claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.


Regarding claim 13. The combination of Bensberg and Ma teaches all of the limitations of claim 8 above. 



Regarding claim 14, The combination of Bensberg and Ma teaches all of the limitations of claim 8 above.  Bensberg further teaches further comprising the in-memory database (Bensberg [0037] ‘pages can refer to pages of a table stored in memory of an in-memory database’).  

Regarding claim 15. A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising (Bensberg [0011] ‘Non-transitory computer program products (i.e., physically embodied computer program products) are also described that store instructions, which when executed on one or more data processors of one or more computing systems, causes at least one data processor to perform operations herein.’):
The remainder of claim 15 recites limitations similar to claim 1, and thus are rejected based on the teachings and rationale as described in claim 1 above.


Regarding claim 18. The combination of Bensberg and Ma teaches all of the limitations of claim 15 above.  
The remainder of claim 18 recites limitations similar to claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 19. The combination of Bensberg and Ma teaches all of the limitations of claim 15 above.  
The remainder of claim 19 recites limitations similar to claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.

Regarding claim 20. The combination of Bensberg and Ma teaches all of the limitations of claim 15 above.  
The remainder of claim 20 recites limitations similar to claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.

Regarding claim 22, The combination of Bensberg and MA teaches all of the limitations of claim 19 above.
The remainder of claim 22 recites limitations similar to claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.






Response to Remarks
Examiner thanks applicant for their claim amendments and remarks of December 18, 2020.   They have been fully considered but the arguments are not persuasive in light of the rejections provided above and remarks detailed below.

Applicant argues on page 9 of their remarks “It is submitted that the office action takes an overly broad view of the art of record, while at the same time, not providing sufficient weigh(t) to the features recited in the claims.  As one example, the office action appears to equate a provisional page in memory of an in-memory database that is to be filed with data with a log entry as in Bensberg.  The log entries of Bensberg as in par. 31 are directed to an arrangement in which certain database transactions can be redone / undone as may be needed.  Log entries are written for each transaction that each include a sequence number within the log, a type of entry, and an identifier of the transaction (which can span multiple log entries).  Moreover, log entries have a different granularity than a page which is defined in par. 37 of Bensberg as being pages of a table stored in memory. ’
Examiner respectfully disagrees.  Applicant states that log entries have a different granularity than a page which is defined in par 37 of Bensberg as being pages of a table stored in memory.   Log entries are stored both in memory and on disk, and while they are stored in memory they are stored in pages.  See Bensberg [0030] ‘If the logged write operations are used, the persistence interface 202 invokes the logger 244.  In addition, the logger 244 provides an interface that allows stores (e.g. in-memory stores, etc.) to directly add log entries into a log queue.  The logger interface also provides methods to request that log entries in the in-memory log queue are flushed to disk.’.    Bensberg [0032] discloses that the in-memory log queue entries are maintained in pages ‘Writing log queue entries to disk can also be triggered by other events, for example when log queue pages are full or when a savepoint is performed.’   Thus write log queue entries are maintained within pages of memory.  Examiner notes that the instant specification does not specifically defined a “Provisional Page”.   Thus, consistent with MPEP 2111 the term provisional page should be interpreted under the broadest reasonable interpretation ‘taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification’.  Consistent with para. 4 of the instant application, a provisional page appears to be an in memory page that may be flushed to disk [0004] ‘The registered provisional page can be marked in the resource container as having been modified (which causes it to later to be flushed to disk).   Thus an in-memory page storing a single write entry or a portion of a write entry that is later flushed to disk is an example of a provision page.  There is nothing inconsistent between queues entries stored in pages that are flushed to disk with the term provisional pages.   The instant application in para. [0013] and [0015] further disclose that the invention is directed to the allocation of pages in an in-memory database, without further distinguishing a ‘page’ from a ‘provisional page’.  Thus examiner interprets a “provisional page” to be an in memory page that may be flushed to disk and in-memory log entries stored in a page are an example of a log entries stored in provisional pages.
Applicant states ‘ The log entries of Bensberg as in par. 31 are directed to an arrangement in which certain database transactions can be redone / undone as may be needed. ‘   By reciting this function in Bensberg, applicant appears to suggest that the instant organized in pages...  the pages and the page buffer are managed by the persistence layer 346, the in-memory stores (i.e., the relational stores 332) can access data within loaded pages.)’.     Thus, there is nothing inconsistent with a redone/undone log as directed by Bensberg with the instant application that maintained a recovery log organized in pages of in in-memory database as disclosed by the instant application.

Examiner agrees that ‘Log entries are written for each transaction that each include a sequence number within the log, a type of entry, and an identifier of the transaction (which can span multiple log entries). ‘   However examiner is unable to see how the applicant concludes that “It is submitted that the office action takes an overly broad view of the art of record, while at the same time, not providing sufficient weigh(t) to the features recited in the claims.”  given the prior art uniquely identifies transactions.   Examiner request applicant specify which feature of the claimed invention of the log entry that applicant views as interpreted as overly broad.  

Applicant further argues on page 9 of their remarks ‘Par. 27 of Bensberg also provides that the log entries are durable in that they are stored in physical persistence so that they can 
Examiner respectfully disagrees with applicant’s conclusion that given log entries are durable and stored in physical persistence ‘so that they can the database can be restored to a committed state after a restart (which would not be possible if log entries were provisional pages as recited)’.   As noted in the remarks above, Bensberg [0030] and [0032] discloses that the log entries of Bensberg are stored in pages of an in-memory database and are mirrored to persistence storage.   Again, as noted in the remarks above, a provisional page may be interpreted as a page in memory that is subsequently written to disk.  Thus the in-memory pages log entries of Bensberg may be examples of provisional pages, as they are pages of a database stored in memory that are subsequently written to disk.

Applicant further argues on page 9 of their remarks “Further, paragraphs 36 and 37 of Bensberg are directed to how rows of the database can be arranged.  Having row numbers were are unique (e.g. they increase) is imply different form a page handle and any sort of passing of a page handle.  As there is no passing of a page handle in Bensberg, this reference also fails to suggest that there is any sort of registration of a provisional page in response to such passing (nor that any registering happens during a critical phase of a savepoint as recited). If the page handle is equated to the row identifier, par. 42 of Bensberg does not suggest that a row identifier is used as part of a page registration.’
Examiner respectfully disagrees.   Examiner notes that the instant application contains no explicit definition of a page handle.  The term page handle appears once in para. [0004] of  loaded pages).’    Thus the MVCC system that uses RowID to uniquely identify each change can identify the loaded pages associated with the changes logged, thus is an example of a page handle created when the logged entry is captured in the log at the time of the data change.   It is understood to be assigned when the page is 

With respect to ‘As there is no passing of a page handle in Bensberg, this reference also fails to suggest that there is any sort of registration of a provisional page in response to such passing (nor that any registering happens during a critical phase of a savepoint as recited). If the page handle is equated to the row identifier, par. 42 of Bensberg does not suggest that a row identifier is used as part of a page registration.’    Examiner notes that there is not explicit definition of registration of a provisional page in the instant application.   Using the broadest reasonable interpretation of registration Examiner interprets the registration of a provisional page to be a recording in a database object the information about the provisional page.  Thus when Bensberg [0042] discloses that when a database client inserts a single row or bulk data into a table, a table modification manger issues an INSERT statement and the data is logged (to prevent data loss in case of crashes, to ensure recoverability etc.), the new data is written to the delta index, the new rows are referenced in the component which assures that all transactions see the correct data (i.e., multi-version concurrency control/MVCC, etc.).    Thus the process of adding an entry to the log is the performed as the result of an INSERT command, and the log entry is made.   As noted in paras [0036] and [0037] of Bensberg, all objects in the database are versioned and tracked by the RowID, thus the Row ID is recorded in the log.  Thus the RowID (an example of a page handle) is passed to the log.   This happens during a critical phase of a savepoint, as before the insert is performed the data may be lost as noted in 

Applicant further argues on page 10 of their remarks ‘Still further, it is submitted that a database system including a free block manager on its own fails to suggest that a new logical page number that differs from the initial logical page number is assigned when a provisional page is registered as recited.  Stated differently, the free block manager of Bensberg is not described in sufficient detail to disclose the aspects relating to an initial logical page number and a new logical page number as now recited in each independent claim.
Examiner respectfully disagrees.  Bensberg [0036] discloses that there may be a first logical page number assigned when a record is first created, and then a second logical page number is assigned when that data is changed and this second logical page is different than the first page because the first page must be retained until a commit is performed.   Thus Bensberg discloses both an initial logical page number and a second logical page number.

Applicant further argues on page 10 ‘The Ma reference fails to make up for the deficiencies of Bensberg.  In particular, Ma is directed to different manners in which to insert rows I a row buffer into a page either on a row by row basis or to combine such insertion of rows into a bulk operation.  There is no suggestion here that filling a provisional page with data causes such page to be registered as recited and the manner in which rows are inserted into a page does not teach such aspect.’
Examiner respectfully disagrees with applicant’s conclusion that Ma files to make up for the deficiencies of Bensberg.  As discussed in the office action and remarks above. Bensberg is not deficient with respect to filling a provisional page with data causes such page to be registered as recited.



Regarding independent claims:
Applicant’s arguments with respect to independent claims 4-7, 11-14, 18-20, and 22 all refer to perceived errors in the base claims which have been address in the remarks of the base claims above.



Conclusion                                                                                                                                                                                          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138